Citation Nr: 1740186	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-21 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than June 1, 2008 for a 10 percent rating for discoid eczema of the left leg.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1982 to August 1986, June 1989 to June 1993, and November 2001 to May 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In March 2016, the Court of Appeal for Veterans Claims (Court) held that the language of Diagnostic Code 7806 explicitly mentions corticosteroids as an example of systemic therapy and does not further distinguish between different types of corticosteroid application.  Johnson v. McDonald, 27 Vet. App. 497   (2016).  VA appealed the Court's holding in Johnson v. McDonald, supra, and a stay was put in place pending final resolution of this matter.  This stay affected the present appeal.  The Federal Circuit recently issued the decision of Johnson v. Shulkin, No. 2016-2144 (Fed. Cir. July 14, 2017) which reversed the Court's holding in this matter, and the stay on affected appeals was lifted.

A Board decision from December 2016 remanded the issues of service connection for a psychiatric disorder, bruxism, and a skin disability to include pseudofolliculitis barbae.  A review of the record shows that the agency of original jurisdiction (AOJ) is in the process of developing those appeals.  Accordingly the Board will take no action at this time.


FINDINGS OF FACT

1. The RO granted service connection with a noncompensable rating for skin rash of the left leg in an unappealed August 1997 rating decision.  

2. The Veteran's first claim for an increased rating for his service-connected discoid eczema of the left leg was received on June 1, 2008.

3.  No formal or informal claim for an increased rating was received between August 1997 and June 2008.

4. Findings warranting a compensable rating for discoid eczema of the left leg were not demonstrated during the year preceding the receipt of the Veteran's claim for an increased rating.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 1, 2008 for a 10 percent rating for discoid eczema of the left leg have not been met.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. § 3.400.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the earlier effective date issues, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist, to include the adequacy of any examinations.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The effective date for a claim seeking an increased rating for an already service-connected disability that is based on an original claim or a claim for increase will be the day of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  However, the effective date may also be the earliest date as of which it is "factually ascertainable" that an increase in disability had occurred if the claim is received within one year from the date of the increase, based on a review of the entire evidence of record.  38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 12 Vet. App. 442 (1999).  In determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  See Hazan, 10 Vet. App. at 521.

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

With respect to his service-connected discoid eczema of the left leg, the Veteran seeks an earlier effective date of September 24, 1996, the date on which he filed his claim for service connection.  See April 2010 Correspondence.  An August 1997 rating decision granted service connection for skin rash of the left leg with a noncompensable rating.  The Veteran did not appeal the decision, and no new and material evidence was received within one year of the decision.  Therefore, the August 1997 rating decision became final, and an earlier effective date of September 24, 1996 is precluded.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; see also Rudd v. Nicholson, 20 Vet. App. 296 (2006) (held that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision).

The record shows that following the August 1997 rating decision, no correspondence constituting a formal or informal claim for an increased rating for eczema was received until June 2008.  Specifically, an increased rating claim was received on June 10, 2008.  See June 2008 Statement in Support of Claim.  A November 2008 rating decision continued the noncompensable rating for eczema based on the findings of a September 2008 VA examination.

In December 2009, the Veteran submitted another claim for an increased rating for eczema.  See December 2009 Statement in Support of Claim.  An April 2010 rating decision granted a 10 percent rating effective November 9, 2009, the date of a VA dermatology consult that found a worsening of the Veteran's eczema.  He the April 2010 rating decision, and in the course thereof, a June 2014 rating decision granted an earlier effective date of June 1, 2008.  The June 2014 rating decision stated that the November 2008 rating decision relied on an inadequate exam in denying the June 2008 claim, and therefore granted an earlier effective date of June 1, 2008, which was indicated as the date of the first claim for an increased rating.

Although the first claim for an increased rating for eczema was received on June 10, 2008, the June 2014 rating decision indicates a receipt date of June 1, 2008.  Granting the Veteran the benefit of the doubt and accepting that the receipt date of the increased rating claim was June 1, 2008, the earliest permissible effective date is June 1, 2007.  See 38 C.F.R. § 3.400(o)(2).  Therefore, the relevant inquiry is whether it is factually ascertainable that an increase in disability occurred within the one-year period preceding receipt of the June 1, 2008 claim.

An April 2008 VA primary care record indicates that the Veteran presented with pruritus on both lower extremities and skin discoloration measuring one to three inches.  See September 2008 CAPRI Records.  A subsequent April 2008 VA dermatology record notes a diagnosis of nummular eczema with hyperpigmentation.  The Veteran was prescribed a topical moisturizer, instructed to limit soaping, and offered a topical depigmenting agent, which he declined.  Id.  A May 2008 VA dermatology record also notes a diagnosis of nummular eczema with hyperpigmentation.  The Veteran was directed to discontinue use of the topical moisturizer, limit soaping, and use a Vaseline and mineral oil combo.  Id.  

The Veteran is not entitled to an earlier effective date for a compensable rating for eczema.  The evidence does not show that his skin disability of the left lower extremity affected at least 5 percent of exposed or total body area, or required systemic treatment with corticosteroids or other immunosuppressive drugs.  Although he did have patches of hyperpigmentation on both legs (the Veteran is only service connected for his lower extremity), his condition was longstanding as opposed to being a recent increase in severity.   At the April 2008 primary care visit, the Veteran reported that he had skin discoloration for the past 10 to 12 years which "comes and goes."  Such does not suggest a finding of an increase within the one-year period preceding the claim.

Moreover, the April 2008 measurement of one to three inches of discoloration is at least partly comparable to the findings of an October 1996 VA examination, which noted a hyperpigmented patch at the left medial knee joint line measuring 4x4 centimeters (approximately 1.57x1.57 inches).  The Veteran's eczema treatment was also limited to topical rather than systemic therapy.  See Johnson v. Shulkin, No. 16-2144 (Fed. Cir. 2017) (systemic therapy means "treatment pertaining to or affecting the body as a whole," whereas topical therapy means "treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied.")  Accordingly, the criteria for an earlier effective date than June 1, 2008, for a compensable rating for eczema have not been met.


ORDER

Entitlement to an effective date earlier than June 1, 2008 for a 10 percent rating for discoid eczema of the left leg is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


